

EXHIBIT 10.2.1






CHARMING SHOPPES, INC.
1988 KEY EMPLOYEE STOCK OPTION PLAN
As Amended and Restated January 25, 2006


The purpose of this Stock Option Plan (the "Plan") is to assist Charming
Shoppes, Inc. (the "Company") and any subsidiaries thereof in retaining and
attracting key employees by enabling them to acquire common stock of the Company
at a price below the current market price for such shares. The Plan will enable
them to acquire an equity interest in the Company and will provide an incentive
for them to expend maximum effort for the success of the business of the Company
and its subsidiaries.






1. AMOUNT AND SOURCE OF STOCK


The aggregate number and class of shares which may be the subject of Options
granted pursuant to the Plan is 1,500,000 shares of common stock of the Company,
par value of $.10 per share (the "Common Stock"), subject to adjustment as
provided in Section 9. Such shares may be authorized but unissued shares of
Common Stock of the Company or may be shares held in or acquired for the
treasury of the Company. If any Option shall terminate for any reason without
having been exercised in full, the unpurchased shares subject thereto shall be
available for issuance or transfer under another Option granted under the Plan.




2. ADMINISTRATION OF THE PLAN


(a) The Plan shall be administered by a Committee (the "Committee") of three or
more persons designated by, and who shall serve at the pleasure of, the Board of
Directors of the Company (the "Board of Directors"). From time to time, the
Committee or the Board of Directors may grant Options, subject to the terms of
the Plan, to such eligible employees, and with respect to such number of shares
of Common Stock as the Committee or the Board of Directors, each acting in its
sole discretion, may determine. Each Option granted under the Plan shall be
evidenced by a stock option agreement (the "Stock Option Agreement"), which
shall be executed by the Company and by the person to whom the option is granted
and which shall be in such form and contain such provisions, not inconsistent
with the Plan, as the Committee or the Board of Directors shall determine. The
Committee or the Board of Directors may impose any restrictions or conditions on
the grant or exercise of Options, which are not inconsistent with the terms
hereof.


(b) Subject to the provisions of the Plan, the Committee shall be authorized to
interpret the Plan and the grants made under the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make all
determinations necessary or advisable for the administration of the Plan. The
Committee may correct any defect, supply any omission and reconcile any
inconsistency in the Plan or in any Option or grant in the manner and to the
extent it shall deem appropriate. The determinations of the Committee in the
administration of the Plan, as described herein, shall be final and conclusive.
The Committee may adopt such rules and regulations as it deems necessary or
appropriate for governing its affairs.



 
 
1

--------------------------------------------------------------------------------

 

(c) Each member of the Committee shall be a director of the Company. Other
provisions of the Plan notwithstanding, the Board may perform any function of
the Committee under the Plan, in order to ensure that transactions under the
Plan are exempt under Rule 16b-3 or for any other reason; provided, however,
that authority specifically reserved to the Board under the terms of the Plan,
the Company's Articles of Incorporation or By-laws, or applicable law shall be
exercised by the Board and not by the Committee. The Board and Committee are
authorized to delegate authority to one or more officers of the Company to act
on behalf of the Board or Committee, to the fullest extent permitted under the
Business Corporation Law of the Commonwealth of Pennsylvania.


(d)  Any Plan provision to the contrary notwithstanding, any power of the Board
of Directors under this Plan or any outstanding option agreement hereunder
(including an Option granted by the Board of Directors under the Plan) may
likewise be exercised by the Committee.; provided, however, that the Board shall
retain exclusive power to terminate, modify, or amend the Plan under Section 10
hereof (with other powers under Section 10 exercisable by the Committee in
accordance with the terms of the delegation of authority set forth in this
Section 2(c)).




3. EFFECTIVE DATE AND TERM OF PLAN


The Plan became effective September 9, 1988, and was approved by the Company's
shareholders at the Annual Meeting of Shareholders on June 7, 1989.




4. ELIGIBLE PARTICIPANTS


Only the key employees of the Company and any subsidiaries of the Company shall
be eligible to receive New Options under the Plan. A director of the Company or
one of its subsidiaries who is also a key employee shall be eligible to
participate under the Plan.


 
5. TERMS OF OPTIONS


Except as hereinafter provided, all Options shall be subject to the following
terms and conditions:


(a) Purchase Price


The purchase price for the shares of Common Stock to be purchased upon exercise
of the Options granted pursuant to the Plan shall be one dollar ($1.00) per
share.


(b) Number of Shares
 
The number of shares of Common Stock which may be purchased upon exercise of the
Options granted pursuant to the Plan shall be determined by the Committee or the
Board of Directors.


(c) Duration of Option


Subject to the provisions of this Section 5, the Board or Committee shall
determine the time at which each Option granted pursuant to the Plan will
terminate, provided that such termination shall be no later than ten years from
the date on which it is granted.


(d) Transferability of Option


Unless otherwise determined by the Committee, no Option shall be transferable by
the employee in whole or in part other than by will or the laws of descent and
distribution, and each Option shall be exercisable, during the lifetime of the
employee, only by him or her. Unless otherwise determined by the Committee, upon
any attempt to so transfer any Option or upon the levy of attachment or similar
process upon any Option, the Option shall automatically become null and void.


 
2

--------------------------------------------------------------------------------

 
 
 
(e) Exercise of Option


Subject to the provisions of this Section 5, the Committee or the Board of
Directors (depending upon which granted the Option) shall have the absolute
discretion in determining whether any Options shall be exercisable in whole, at
one time, or in part, from time to time and, if in part from time to time, the
rate or times at which such Options shall be exercisable on a cumulative or
non-cumulative basis. Either the Committee or the Board of Directors may, in its
absolute discretion, provide for the acceleration of any Option upon a change in
control of the Company, or otherwise accelerate the time at which any Option may
be exercised in whole or in part. Except as provided in Sections 7 and 8, no
Option may be exercised at a time when the optionee is not an employee of the
Company or one of its subsidiaries; provided, however, that either the Committee
or the Board of Directors may, in its absolute discretion, specify a period
following any termination of an optionee's employment with the Company or any of
its subsidiaries during which an Option shall remain outstanding and be
exercisable, except that no Option, as so specified, shall remain outstanding
and be exercisable later than ten years after the date on which it was granted
and no Option, as so specified, shall be exercisable later than five years (or
such longer period as may be specified pursuant to Section 7 or 8) after the
date of such termination of the optionee's employment with the Company or any of
its subsidiaries.


(f) Modification of Options Vesting in 2005 and Later Years.


Other provisions of the Plan notwithstanding, any Option outstanding hereunder
at any time in 2005 which Option vested in 2005 or would vest after 2005 (an
“Affected Option”) shall be subject to the provisions of this subsection (f), in
order to comply with the requirements of Code Section 409A which became
effective January 1, 2005. As permitted under IRS Notice 2005-1 and Proposed
Treasury Regulation § 1.409A:
 



 
(i)
Any Affected Option that is otherwise exercisable in 2005 may be exercised in
2005, which shall be deemed a termination of the Affected Option in accordance
with Q/A 20 of IRS Notice 2005-1.




 
(ii)
Employees who hold an Affected Option shall be permitted to choose one of the
following two exercise elections during 2005 (subject to such deadline as the
Company may specify), and thereafter the Affected Option shall be exercisable
only as permitted under that exercise election (including any related
post-termination exercise provisions):

 

·  
Exercise Election A: The employee may elect to have each part of the Affected
Option (a “tranche”) vesting at a date between 2005 and 2009 be exercisable from
that vesting date until March 15th of the following year, in compliance with the
“short-term deferral” provisions of Proposed Treasury Regulation §
1.409A-1(b)(iv) and Q/A 4(c) of IRS Notice 2005-1.




·  
Exercise Election B: The employee may elect a particular calendar year in which
the Affected Option tranche will become exercisable. Under this Exercise
Election, the Affected Option will become exercisable on January 1 of the year
selected and will remain exercisable until December 31 of that year. The
exercise year selected must be after the year in which the Affected Option
tranche vests, and if the employee selects the year in which the option expires
the exercise period will extend only from January 1 of that year until the
expiration date. This alternative is in compliance with Proposed Treasury
Regulation § 1.409A-3(a)(4) and § 1.409A-3(g)(1).

 



 
(iii)
The periods following termination of employment, death or disability during
which an Affected Option may be exercised will be as follows:

 

·  
If Exercise Election A has been selected: If the employee’s employment with the
Company or its subsidiaries terminates, the Affected Option will be exercisable,
if and to the extent vested, for the lesser of the period provided in the
applicable Stock Option Agreement or the period permitted under Proposed
Treasury Regulation § 1.409A-1(b)(4) (in some cases not extending beyond March
15 of the year following the year of termination).



 
3

--------------------------------------------------------------------------------

 
 
 

·  
If Exercise Election B has been selected: If the employee’s employment with the
Company or its subsidiaries terminates before the Affected Option has become
exercisable under Exercise Election B, the Affected Option will be exercisable,
if and to the extent vested, for the period provided under the Stock Option
Agreement (A), for a termination before October 1 of a given calendar year, for
the period specified in the Stock Option Agreement but in no event beyond
December 31 of that calendar year, and (B), for a termination on or after
October 1 of a given calendar year, beginning on January 1 of the calendar year
after termination for the period specified in the Stock Option Agreement, but in
no event will the Option remain outstanding past its stated expiration date. If
the employee’s employment with the Company or its subsidiaries terminates during
the year the employee selected for exercise, the affected Option will remain
outstanding for the period provided in the Stock Option Agreement but not beyond
December 31 of that year and not beyond the Option’s expiration date.






 
(iv)
In the case of an employee’s termination due to death or disability or in case
of the employee’s death during a permitted exercise period following
termination, the exercise period of an Affected Option will be the lesser of the
period provided under the employee’s Stock Option Agreement or, if Exercise
Election A applies, the maximum period permitted under Proposed Treasury
Regulation § 1.409A-1(b)(4) or, if Exercise Election B applies, the remainder of
the exercise period under Exercise Election B (applying the termination of
employment rules if death or disability resulted in termination); provided,
however, that if the Affected Option has not been exercised before its
termination date, the Company shall cause it to be exercised on the Option
termination date (if it is in-the-money), applying Option shares to the payment
of the exercise price and any applicable tax withholding, and turn over the
Shares that constitute the net proceeds of exercise to the employee or his or
her legatee or legatees.


(g) Compliance with Section 409A of the Internal Revenue Code for Grants in 2006
and Thereafter.


Options which are granted in 2006 or thereafter (“409A Options”) shall be
exercisable only at times that qualify the options either for the short-term
deferral exemption set forth in Proposed Treasury Regulation § 1.409A-1(b)(4)
and any successor regulation thereto or meets applicable requirements for
distributions of deferred amounts under Proposed Treasury Regulation § 1.409A-3
under Code Section 409A, together with applicable transition rules in effect
under Section 409A. Other provisions of this Section 5 notwithstanding, unless
otherwise determined by the Board or Committee:


(i)
Each separate vesting tranche of a 409A Option shall be exercisable commencing
upon the scheduled date of lapse of the risk of forfeiture due to a voluntary
termination (i.e., the scheduled vesting date) of that tranche (if not
previously vested or forfeited) and continuing only until the end of that same
calendar year, except that this exercise period shall extend past the end of the
calendar year to the extent necessary so that the exercise period is not less
than 74 days; and

 

 
(ii)
Any tranche or other part of a 409A Option that vests and becomes exercisable
upon termination of employment or upon a change in control shall be exercisable
for the period provided in the option agreement, except that an option will not
be exercisable for a period that extends beyond March 15 of the year following
the year in which such tranche or other portion vests and becomes exercisable.
This rule also applies in the case of death or disability of the optionee,
including death during a permitted exercise period following termination,
provided, however, that if the 409A Option has not been exercised before its
termination date, the Company shall cause it to be exercised on the Option
termination date (if it is in-the-money), applying Option shares to the payment
of the exercise price and any applicable tax withholding, and turn over the
Shares that constitute the net proceeds of exercise to the employee or his or
her legatee or legatees.





 
4

--------------------------------------------------------------------------------

 
 
 
6. MANNER OF EXERCISE OF OPTIONS


(a) Unless the Committee shall otherwise determine, an Option, to the extent
exercisable under the Plan, may be exercised by delivery to and receipt by the
Secretary of the Company, at its principal office, of a written notice, signed
by the person entitled to exercise the Option, specifying the number of shares
under the Option which the optionee then wishes to purchase, along with the full
purchase price for such number of shares in accordance with Section 6(b).




(b) The Committee may determine with respect to any Option that the optionee
shall be entitled to pay for the shares upon exercise by the combination of, or
any one of, the alternatives set forth below:



 
(i)
Cash;

 
(ii)
Certified or bank cashier's check payable to the order of the Company;




(iii)
Common Stock of the Company owned by the optionee, including Common Stock then
being acquired upon exercise of the Option, which has an aggregate fair market
value, determined on the date of exercise of the Option by the optionee based
upon the reported trading price of the Company's Common Stock, equal to the
aggregate exercise price of such Option (or portion thereof then being
exercised); or




(iv)
Such other method or arrangement as the Committee shall determine.

.

In no event shall Common Stock be issued or certificates be delivered until full
payment shall have been received by the Company, nor shall the optionee have any
right or status as a shareholder prior to such payment.


(c) Unless the shares to be acquired upon exercise of an Option may, at the time
of such acquisition, be lawfully resold in accordance with a then currently
effective registration statement or post-effective amendment under the
Securities Act of 1933, the Board of Directors may provide, as a condition to
the delivery of any shares to be purchased upon exercise of the Option, that the
Company receive appropriate evidence that the optionee is acquiring the shares
for investment and not with a view to the distribution or public offering of the
shares, or any interest in the shares, and a representation to the effect that
the optionee shall make no sale or other disposition of the shares unless (i)
the Company shall have received an opinion of counsel satisfactory to it in form
and substance that the sale or other disposition may be made without
registration under the then applicable provisions of the Securities Act of 1933
and the related rules and regulations of the Securities and Exchange Commission,
or (ii) the shares shall be included in a currently effective registration
statement or post-effective amendment under the Securities Act of 1933.


(d) Whenever under the Plan, shares of Common Stock are to be delivered upon
exercise of an Option, the Company shall be entitled to require as a condition
of delivery that the optionee remit or, in appropriate cases, agree to remit
when due an amount sufficient to satisfy all federal, state and local
withholding tax requirements relating thereto. The Board of Directors or
Committee may require or permit shares deliverable upon exercise of the option
to be withheld to satisfy mandatory withholding obligations.




7. TERMINATION OF EMPLOYMENT OR CHANGE IN JOB CLASSIFICATION


(a) The Committee or the Board of Directors shall determine the extent, if any,
to which and the period, if any, during which an Option shall remain exercisable
if an optionee's employment with the Company or any of its subsidiaries shall be
voluntarily or involuntarily terminated other than for reasons covered by
Section 8, or if, as a result of change in job classification, an optionee is no
longer employed in a position which would enable such optionee to contribute to
the success of the Company or the applicable subsidiary on at least as great a
level as that to which he was enabled by his prior job classification, as
determined by the Committee or the Board of Directors. Such determinations shall
be set forth in the Stock Option Agreement. For options granted in 2006 or
thereafter, any period in which the optionee is entitled to exercise following
termination shall be subject to Section 5(g).


 
5

--------------------------------------------------------------------------------

 
 
 
(b) Nothing in the Plan or in any Option granted pursuant to the Plan shall
confer on any individual any right to continue in the employ of the Company or
any of its subsidiaries or interfere in any way with the right of the Company or
any of its subsidiaries to terminate his or her employment at any time.




8. DEATH OR DISABILITY OF AN OPTIONEE


(a) The Committee or the Board of Directors shall determine the extent, if any,
to which an Option shall become exercisable if an optionee shall die while
employed by the Company or any of its subsidiaries and the period, if any,
during which an Option shall remain exercisable by a legatee or legatees of the
optionee under his or her last will or by his or her personal representative or
distributees following an optionee's death during employment with the Company or
any of the subsidiaries or while his or her Options were otherwise still
exercisable. Such determinations shall be set forth in the Stock Option
Agreement. For options granted in 2006 or thereafter, any period in which the
optionee’s legatee or legatees are entitled to exercise following death shall be
subject to Section 5(g)(ii).


(b) The Committee or the Board of Directors shall determine the extent, if any,
to which and the period, if any, during which an Option shall become or remain
exercisable if an optionee shall become permanently disabled (within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986) while employed by the
Company or any of its subsidiaries and his or her employment is terminated
because of such disability. Such determinations shall be set forth in the Stock
Option Agreement. For options granted in 2006 or thereafter, any period in which
the optionee is entitled to exercise following disability shall be subject to
Section 5(g)(ii).


9. ADJUSTMENT OF NUMBER AND PRICE OF SHARES SUBJECT TO OPTIONS
 
(a) If the outstanding shares of the Common Stock of the Company are subdivided,
consolidated, increased, decreased, changed into or exchanged for a different
number or kind of shares or securities of the Company through reorganization,
other than as set forth in Section 9(b) below, recapitalization,
reclassification or capital adjustment, or if the Company shall issue Common
Stock as a dividend or upon a stock split, then the number and kind of shares
available for purposes of the Plan and all shares subject to the unexercised
portion of any Options previously granted and the purchase price of those
Options shall be appropriately adjusted.


(b) Upon the effective date of the dissolution or liquidation of the Company, or
of a reorganization, merger or consolidation of the Company with one or more
other corporations in which the Company is not the surviving corporation, or of
the transfer of all or substantially all of the assets or shares of the Company
to another corporation, or of a reorganization, merger or consolidation of the
Company with one or more other corporations in which the Company is the
surviving corporation but as a result of which the Company's securities are no
longer listed on a national securities exchange or included in the NASDAQ System
or its then equivalent (any such transaction or any other transaction having a
substantially equivalent effect being referred to herein as a "Terminating
Event"), the Plan and any Option theretofore granted shall terminate, unless
provision is made in writing in connection with such Terminating Event and prior
to its consummation for the continuance of the Plan and for the assumption of
Options theretofore granted, or the substitution for such Options of new options
covering the shares of the successor corporation, or a parent or subsidiary
thereof, with such appropriate adjustments as may be determined or approved by
the Board of Directors as to the number and kind of shares subject to such
substituted options and to the purchase price therefor, in which event the Plan
and the Options theretofore granted or the new options substituted therefor
shall continue in the manner and under the terms so provided. Upon the
occurrence of a Terminating Event in which provision is not made for the
continuance of the Plan and for the assumption of Options theretofore granted or
the substitution for such Options or new options covering the shares of a
successor corporation or a parent or subsidiary thereof, each optionee (or such
person's personal representative, estate or any person who acquired the right to
exercise the Option from such person pursuant to the Plan) shall be entitled,
simultaneously with the effectiveness of any such Terminating Event, to
surrender any such Option to the Company in exchange for receipt of cash equal
to the difference between (i) the fair market value of the shares with respect
to which the Option is then exercisable (based upon the reported trading price
of the Company's Common Stock) and (ii) the aggregate purchase price for such
shares. To the extent any Option is not then exercisable, it shall terminate,
unless the Board of Directors, in its absolute discretion, otherwise provides.


 
6

--------------------------------------------------------------------------------

 
 
 
(c) Adjustments under this Section 9 shall be made by the Board of Directors,
whose determination as to what adjustments shall be made shall be final and
binding. In computing any adjustment under this Section 9, any fractional share
which might otherwise become subject to an Option shall be eliminated, or paid
to the Optionee in cash, at the sole discretion of the Board of Directors.




10. AMENDMENT AND TERMINATION


The Plan and any Option granted hereunder may be terminated, modified or
amended, in whole or in part, by the Board of Directors, at any time, except
that no such termination, modification, or amendment shall adversely affect the
rights of any optionee with respect to any Option then outstanding unless
consented to by such optionee. In addition, no amendment to the Plan may (i)
materially increase the benefits accruing to participants under the Plan, (ii)
materially increase the number of securities which may be issued under the Plan,
or (iii) materially modify the requirements as to eligibility for participation
in the Plan, unless any such amendment is approved by a majority of the
Company's shareholders at the annual meeting of shareholders next succeeding the
adoption of any such amendment. The Plan will terminate at such time as no
shares remain available for Options and the Company has no other remaining
obligations to optionees under the Plan.




11. GOVERNING LAW


The Plan shall be governed by the laws of the Commonwealth of Pennsylvania.




12. COMPLIANCE WITH RULE 16b-3


 
With respect to a Participant who is then subject to the reporting requirements
of Section 16(a) of the Exchange Act in respect of the Company, the Committee
shall implement transactions under the Plan and administer the Plan in a manner
that will ensure that each transaction by such a Participant is exempt from
liability under Rule 16b-3, except that such a Participant may be permitted to
engage in a non-exempt transaction under the Plan if written notice is given to
the Participant regarding the non-exempt nature of such transaction or it will
not in fact result in short-swing profits liability. The Committee may authorize
the Company to repurchase any Award or shares resulting from any Award in order
to prevent a Participant who is subject to Section 16 of the Exchange Act from
incurring liability under Section 16(b). Unless otherwise specified by the
Participant, equity securities or derivative securities acquired under the Plan
which are disposed of by a Participant shall be deemed to be disposed of in the
order acquired by the Participant.












Adopted by Board of directors:
September 8, 1988
Amended and Restated:
December 6, 1990
 
June 18, 1992
 
August 21, 1996
 
January 25, 2006














 
7

--------------------------------------------------------------------------------

 